 Case 5:18-cv-01189-JGB-SHK Document 32 Filed 10/18/19 Page 1 of 2 Page ID #:615
                                                                                         ~'~...

 1
          Name:~             ~i~~~ 141YI~~                                    Y~~~ QCT 16 ~M
 2
          Address ~~ ~ ~ ~ D~~~p~ ~~                                         C~t1i~ ° L L'IaT. U~ Ct.tt€'.
 3                                                                                     ~ tr~R~ro~
            ,~n X11a~~e~,~             ~2~d7
           ~              /         ~                                    Ky
 4        Phone:~'l/Q~ ~ QlQ ~-'~~5
 5        Fax:
 6
          In Pro Per
 7
                                       UNITED STATES DISTRICT COURT
 8
                                      CENTRAL DISTRICT OF CALIFORNIA
 9
                                                              CASE NUMBER:

10       N a~2.►~n~ ~ ~ 1~j ~.r►~
11
                                                  Plaintiff   1-~on, ~~sus C-, ~~er~., ~` ~acr4~rn
12
                                 v.
13

14 '
         t~ wJ~ ev~~ ~a ~u_~ ~ ~n 5 ~-LC
15
                                             Defendant(s).         ( Enter document title in the space provided above)

16

17                              ~~1 Q;-V--~ ~1~      1 ~ rI ~rl ~I'►~l I`~J~.0
18

19

20

21

22

23

24

25

26                      ~                     ~                    r              1►r►         i


27                                           ~          ~~
28     ~1 ~~~                         ~~~        ~~1} ~~




                                                     Page Number
       CV-127 (09/09)                 PLEADING PAGE FOR A SUBSEQUENT DOCUMENT
 Case 5:18-cv-01189-JGB-SHK Document 32 Filed 10/18/19 Page 2 of 2 Page ID #:616




   1
               _~ ~ ~►~~~     ~,~j,r I i ~~s f ~t Ie~ ih~--;-(mil ai~ i1~~ex-,r~~~
   2

   3

  4

   5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

17

18

19

20

21

22

23

24

25

26

27
[►~:~



                                           Page Number
        CV-127 (09/09)      PLEADING PAGE FOR A SUBSEQUENT DOCUMENT
